Citation Nr: 1032181	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-28 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to 
May 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
Jurisdiction of this matter is with the RO in Columbia, South 
Carolina.

In March 2009, the Board remanded the claims on appeal, which at 
that time included a claim for service connection for 
hypertension, to the RO for additional development.  In a June 
2010 rating action, the Veteran was granted service connection 
for hypertension; hence, as this is a full grant of the benefit 
sought specific to this matter, it is no longer before the Board.

Inasmuch as the remaining issue on appeal involves disagreement 
with the initial rating assigned following the grant of service 
connection for PTSD, the Board has characterized the issue on 
appeal in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service- connected 
disability).

The issue of a higher initial (compensable) rating for 
hypertension has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the June 26, 2003 effective date of the grant of 
service connection, the Veteran's PTSD was manifested, primarily, 
by anxiety, depressed mood, nightmares, irritability, sleep 
disturbances and impairment, nightmares, flashbacks, intrusive 
recollections, hypervigilance, and social isolation from 
nonfamily members; these symptoms are reflective of no more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.   He does not show frequent panic attacks, 
significant memory impairment, impaired abstract thinking, or 
other symptoms of the next higher evaluation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this case, a July 2003 pre-rating letter provided notice of 
what was needed to substantiate the claim for service connection 
and the August 2004 statement of the case (SOC) set forth the 
criteria for higher ratings for PTSD (which suffices for 
Dingess/Hartman).  In addition, an April 2009 post-rating letter 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman.   
After issuance of the above notice letters, the Veteran and his 
representative were afforded additional opportunities to respond 
before the RO readjudicated the claim on appeal in a June 2010 
supplemental SOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is sufficient 
to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and the reports of VA PTSD 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
as well as by his representative, on his behalf.

Although the Veteran's representative asserts in a July 2010 
written brief that absent a grant for a higher rating, the Board 
should remand the matter to determine the Veteran's current PTSD 
status, the Board notes that the Veteran recently underwent a VA 
examination in April 2010 to determine the current severity of 
his PTSD.  The Board finds that this examination is adequate for 
rating purposes because the examiner conducted an thorough 
evaluation of the claimant which allow the Board to rate the 
severity of his PTSD under the applicable rating criteria.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 
303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Hence, an additional VA examination is not warranted.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been assigned an initial 30 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  A 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating criteria 
for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating is 
warranted when there is occupation and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.

A rating of 100 percent is warranted for total occupational and 
social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Pertinent evidence includes a June 2003 VA mental health record 
reflects that the Veteran denied panic attacks.  Anxiety was 
indicated.  The Veteran was taking medication and his symptoms 
were improved.  The Veteran was diagnosed with PTSD, partial 
remission.  A GAF of 60 was assigned.  

A January 2004 VA PTSD examination report reflects that the 
Veteran was clean and neat and dressed appropriately.  The 
Veteran was divorced and lived with his girlfriend.  The Veteran 
was in contact with his brothers and sisters and on occasion they 
had holidays together.  He never attempted suicide, had suicidal 
thoughts during bad times, his feeling now is that suicide is not 
an answer to all of his problems.  The Veteran stated that he 
received treatment from the VA and is currently prescribed 
medication for his symptoms.  he stated that treatment has 
helped, but the continues to have symptoms including intrusive 
recollections, flashbacks, nightmares, sleep problems, 
hypervigilance, an exaggerated startle response and marked 
difficulty being comfortable in crowds.  

Mental status evaluation revealed that the Veteran's appearance, 
attitude and behaviors were generally within normal limits.  His 
hygiene and grooming were good.  His speech was relevant, 
coherent, and productive.  His thought processes were rational 
and goal directed.  There was no evidence of hallucinations or 
delusions.  There was no evidence of specific obsessions, 
compulsions, phobias, or ritualistic behaviors.  He was oriented 
times three.  His short term memory and concentration skills were 
intact.  His mood was mildly anxious, but he was superficially 
pleasant throughout the examination.  His affect was somewhat 
constricted, but otherwise appropriate.  He has three to five 
nightmares a week, flashbacks, ongoing intrusive recollections 
that cause distress and at times enhance social withdrawal.  The 
Veteran has marked difficulty being in crowds.  The Veteran 
reported that he can be generally comfortable with close family, 
but otherwise he is detached emotionally and withdrawn socially.  
Marked hypervigilance is noted.  Ongoing sleep disturbance, 
exaggerated started response to loud noises.  He denies any 
significant problems with anger.  He is not suicidal or 
homicidal.  His impulse control is adequate.  His insight and 
judgment are currently good.  No psychotic symptoms.  Moderate 
impairments in personal and social functioning are indicated.  
The diagnosis was PTSD, chronic, moderate and a GAF score of 62 
was assigned.  

August 2004 to December 2004 VA mental health records reflect 
that the Veteran complained of nightmares, tension, and sleeping 
problems.  The Veteran was currently taking classes at a college 
to learn computer assisted design.  He lived with his girlfriend. 
The Veteran was taking medication for his PTSD symptoms which 
have helped him sleep a little better and he felt somewhat less 
anxious.  He has recurrent intrusive distressing thoughts of his 
experiences and dreams of Vietnam, flashbacks, intense 
psychological distress when exposed to stimuli that reminds him 
of his experience.  He indicated significant difficulties with 
avoidance/numbing, intense desire to avoid thoughts, feelings, 
and conversation which remind him of the traumas.  He felt 
detached and distance from people and having a sense of a 
foreshortened futures.  Difficulties with hyperarousal were also 
endorsed to an intense degree.  He described irritability, 
moderate difficulties with concentrating, feeling on edge, and 
intense started reactions.  Affect was constricted/flat congruent 
with thought content.   Mood was irritable and dysphoric.  He had 
appropriate hygiene, grooming, and dress.  Speech was normal, 
thought processes were logical and goal-directed and thought 
content was without delusions.  No indication of homicidal or 
suicidal ideations.  Insight and judgment was fair.  The 
diagnosis was PTSD, chronic and a GAF of 60 was assigned. 
 
VA medical records from May 2005 to April 2007 are negative for 
complaints, findings, or treatment pertaining to the Veteran's 
PTSD.  

A September 2005 VA record reflects that a VA psychologist spoke 
with the Veteran via phone and he reported he was currently doing 
okay, working two jobs, and not experiencing much distress 
related to his psychiatric symptoms.  He did not feel that he 
needed mental health treatment at that time.  

VA medical records from April 2007 to May 2010 are negative for 
complaints, findings, or treatment for the Veteran's service-
connected PTSD.  

An April 2010 VA PTSD examination report reflects that the 
Veteran is divorced and has four children.  He sees two of them 
with whom he has a positive relationship, but the other two chose 
to stay away.  The Veteran stated that he was still employed.  
The Veteran stated that he had trouble sleeping.  He still 
recalls Vietnam and has become reclusive.  He stays away from 
crowds.  He also has a girlfriend.  He works and then comes home 
has dinner and then maybe works on the computer.  The Veteran 
described his PTSD symptoms as including social isolation, lack 
of sleep leading to exhaustion, and that his symptoms were pretty 
much steady.  He did not watch much news.  The Veteran indicated 
that he had not lost time from work due to his PTSD. The Veteran 
denied suicidal and homicidal thoughts and  attempts.  No 
impairment of thought processes was found.  Communication was 
clear and without impairment.  The Veteran denied delusions and 
hallucinations.  The Veteran's personal hygiene was positive.  He 
was oriented times three.  Memory loss was not found.  No 
ritualistic behavior complained of.  Speech was relevant and 
logical.  Cognition appeared to be well above average, linear, 
and logical.  The Veteran denied panic attacks.  He endorsed 
depression, depressed mood and anxiety and sleep impairment.  
Impaired impulse control was not reported.  The diagnosis was 
PTSD, chronic, moderate to moderately severe on occasion.  A GAF 
of 66 was assigned.  The examiner noted that the Veteran  
remained gainfully employed in a challenging field.  The VA 
examiner concluded that the Veteran's physical issues seemed to 
be more pressing than his mental ones. 

Considering the above evidence in light of the criteria listed 
above, the Board finds that the Veteran's symptoms fall within 
the schedular criteria for a 30 percent disability rating 
(general ability to function independently, with some impairment 
caused by irritability, depressed mood, anxiety, chronic sleep 
impairment, occasional panic attacks).  The collective evidence 
for the period shows that the Veteran generally functioned 
satisfactorily, with routine behavior, self-care, and normal 
conversation, and was found to have anxiety, depressed mood, 
nightmares, irritability, sleep disturbances and impairment, 
nightmares, flashbacks, intrusive recollections, hypervigilance, 
and social isolation from nonfamily members, all of which is 
consistent with the criteria for a rating of 30 percent.

The Board emphasizes that there simply is no medical findings of 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of long and short-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; together 
with difficulty in establishing or maintaining effective work and 
social relationships), or more severe symptomatology such as to 
warrant at least the next higher 50 percent rating.

Many of the Veteran's reported symptoms are included among those 
specifically listed in the General Rating Formula for Mental 
Disorders, pursuant to which the current disability rating has 
been assigned.  See 38 C.F.R. § 4.130 (2009). Importantly, the 
Board notes that symptoms noted in the rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other 
words, symptoms comparable to those listed in the General Rating 
Formula could be considered in evaluating the Veteran's extent of 
occupational and social impairment.

Accordingly, in this case, the Board finds that the existence and 
severity of the Veteran's psychiatric symptoms are adequately 
contemplated by the relevant rating criteria.  As noted above, 
many of the symptoms are specifically listed in the General 
Rating Formula for Mental Disorders, and the others are common 
psychiatric symptoms that-while not specifically listed-are 
comparable indicators of the type of occupational and social 
impairment contemplated in the Rating Formula. In this case, the 
Veteran's symptoms as described above are consistent with the 
current 30 percent disability rating.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), 
a GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).

The Board also finds that the GAF scores of 60, 62, 66 are 
consistent with the current 30 percent rating.  According to DSM-
IV, GAF scores ranging between 61 and 70 indicates that the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
GAF scores between 51 and 60 denote moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e. g., few friends, conflicts with peers or co-
workers). The Board's notes that the GAF score of 60 assigned in 
a VA medical record, alone, does not support the assignment of 
any higher rating since the effective date of the grant of 
service connection.  In this case, the reported symptomatology 
noted above is consistent with no more than moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, and some disturbances of motivation and mood, as 
well as difficulty in establishing and maintaining effective work 
and social relationships, which is also consistent with no 
greater impairment than that contemplated by the initial 30 
percent rating.

The above determinations are based on consideration of pertinent 
provisions of the rating schedule.  The Board points out that 
there is no showing that, at any point since the June 26, 2003 
effective date of the grant of service connection has the 
Veteran's PTSD reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  In this regard, the Veteran's service-connected PTSD has 
not objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  There 
also is no objective evidence that the disability has warranted 
frequent periods of hospitalization, or has otherwise rendered 
impractical the application of the regular scheduler standard. In 
the absence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the rating 
criteria reasonably describe the Veteran 's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

As such, there is no basis for staged ratings, pursuant to 
Fenderson, and an initial rating in excess of 30 percent for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

An initial rating in excess of 30 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


